In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Jonas, J.), entered November I, 2001, which denied her motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendant failed to establish, prima facie, her entitlement to judgment as a matter of law dismissing the complaint (see Shin v Torres, 295 AD2d 495; Hussein v Littman, 287 AD2d 543). The defendant did not establish that the plaintiffs injury was not causally related to the subject accident, or that it was not serious within the meaning of Insurance Law § 5102 (d) (see Toure v Avis Rent A Car Sys., 98 NY2d 345). Santucci, J. P., Smith, Goldstein, H. Miller and Mastro, JJ., concur.